DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0006427 to JONISHI et al. (hereinafter “JONISHI”).
Regarding claim 1, JONISHI illustrates in at least figures 1-4 with associated text:
An electronic circuit, comprising:
a first transistor device Q2 (FIG. 4: Q2, FIG. 2: transistor with gate 124) integrated in an inner region 140 of a first semiconductor body 101; and
a first drive circuit 137 integrated in a first drive circuit region 135 of the semiconductor body, the first drive circuit configured to be connected to a level shifter 132 and to drive a second transistor device IGBT,
wherein the first drive circuit region is located in an edge region 130 surrounding the inner region of the semiconductor body.
Regarding claim 2, JONISHI illustrates in figure 1 the level shifter integrated in a level shifter region 132 of the first semiconductor body,
wherein the level shifter region is located in the edge region 130, and 
wherein the level shifter region is arranged closer to the inner region 140 than the first drive circuit region 137.
Regarding claim 14, JONISHI illustrates in figure 2 the level shifter 132 comprises at least one lateral transistor device (transistor with gate 124).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 USC § 103 as being unpatentable over JONISHI as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0302178 to Bandyopadhyay et al. (hereinafter “Bandyopadhyay”).
Regarding claim 15, JONISHI is discussed above, it does not specifically show the first drive circuit comprises at least one inverter.  Bandyopadhyay illustrates in figure 1 and discloses in paragraph [0015] the first drive circuit 110 comprises at least one inverter 114.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for JONISHI to have a drive circuit comprising an inverter.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

Allowable Subject Matter
Claims 3-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.
The argument on pages 7-8 regarding claim 1 that “Jonishi’s second high voltage junction terminating structure 130 surrounds the high-side circuit region 135 (i.e. the alleged first drive circuit region) but not the first level up circuit 140” is not persuasive.  Jonishi illustrates in figure 1 (see below) an edge region 130 surrounding the inner region 140 of the semiconductor body 101.  The edge region 130 is on three sides of the inner region 140, therefore it surrounds the inner region.  The claim does not specify the edge region completely surrounding the inner region.  Additionally as stated in MPEP § 2103: While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. See MPEP § 2111.01, subsection II. As explained in MPEP § 2111, giving a claim its broadest reasonable interpretation during prosecution will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified. 
The argument on pages 9-10 regarding claim 2 that “claim 2 recites that the level shifter region is located in the edge region and that the level shifter region is arranged closer to the inner region than the first drive circuit region.  Yet the alleged level shifter and alleged level shifter region (both Nch level shifter 132) are included in the alleged inner region (first level up circuit 140) and not in the alleged edge region (second high voltage junction terminating structure 130)” is not persuasive.  Jonishi illustrates in figure 1 the level shifter region 132 is located in the edge region 130 and that the level shifter region is arranged closer to the inner region 140 than the first drive circuit region 137 (see below).  Clearly the level shifter regions are within the edge 


    PNG
    media_image1.png
    610
    807
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second Nch field effect transistor Q2 forms part of Jonishi’s Nch level shifter 132 and therefore does not correspond to Applicant’s claimed first transistor device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is no limitation in the claim that the first transistor must be outside the level shifter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 7:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738

Fax: 571-273-1738 
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)